Judgment, Supreme Court, New York County (Antonio I. Brandveen, J.), rendered January 4, 1993, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing him to a term of 2 Vs to 7 years, unanimously affirmed.
In this murder trial, the trial court properly exercised its discretion by receiving evidence of defendant’s uncharged drug dealing as proof of his motive to kill a competing dealer (People v Cedeno, 175 AD2d 767, 769, lv denied 79 NY2d 854). Although the challenged evidence, which came in on redirect examination of a prosecution witness, showed that defendant personally sold drugs in a territory that did not bring him into direct competition with the deceased, it also showed that defendant was associated in the drug trade with dealers whose overall operations did compete with those of the deceased, and was particularly relevant because defendant’s cross-examination of the witness developed the theme that others had a stronger homicidal motive than defendant. We also note that the challenged evidence was both preceded by a hearing (People v Ventimiglia, 52 NY2d 350) and followed by thorough limiting instructions. Concur—Wallach, J. P., Kupferman, Ross, Nardelli and Williams, JJ.